        Case: 3:20-cv-00319-DMB-JMV Doc #: 3 Filed: 12/01/20 1 of 2 PageID #: 7


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION


MACON JENKINS                                                                                           PLAINTIFF

V.                                                                               NO. 3:20CV00319-DMB-JMV

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY                                                                      DEFENDANT


                                                       ORDER

         Before the Court is the application of Macon Jenkins for leave to proceed in this action

filed pursuant to 42 U.S.C. § 405(g) without prepayment of costs or giving security therefor [2].

The Court, having reviewed the application, finds Mr. Jenkins’s application meets the financial

requirements for in forma pauperis status. However, the declaration that the information in the

application is true under penalty of perjury is accompanied by Plaintiff’s purported electronic

signature, not his original signature.1 There is no provision in this Court’s local rules or

Administrative Procedures for Electronic Case Filing that authorizes non-attorneys to use

electronic signatures. Accordingly, it is

         ORDERED:

         1. That Plaintiff’s application to proceed in forma pauperis is conditionally

GRANTED, and Plaintiff is granted leave to proceed in this cause without prepayment of fees or

costs or giving security therefor on the condition that he refiles his application with his original

signature within twenty-one (21) days of the date of this order.

         2. That upon the filing of an application that is substantially in the form of Docket Entry



1
 All actions sought to be filed pursuant to 28 U.S.C. § 1915 must be accompanied by an affidavit signed by the
applicant under penalty of perjury that includes a statement of all assets which shows inability to pay initial fees or
give security. See 28 U.S.C. § 1915(a)(1).
       Case: 3:20-cv-00319-DMB-JMV Doc #: 3 Filed: 12/01/20 2 of 2 PageID #: 8


#2 and contains Plaintiff’s original signature, the Clerk is directed to issue process for the

defendant named in the complaint, and the United States Marshal is directed to serve the

summons and complaint pursuant to 28 U.S.C. §1915.

       3. That should Plaintiff fail to timely comply with this order, he will risk denial of his in

forma pauperis motion.

       THIS 1st day of December, 2020.



                                       /s/ Jane M. Virden
                                       U.S. MAGISTRATE JUDGE
